Citation Nr: 0705218	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-08 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating for a service-
connected lower back condition, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1988 to 
October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In correspondence dated in April 2005, the veteran withdrew 
claims for increased ratings for his knee disabilities; these 
issues are no longer before the Board. 

The issue of entitlement to an increased rating for a 
service-connected lower back condition appeal is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran did not perfect his appeal for the issue of 
entitlement to service connection for bilateral hearing loss, 
the veteran was provided notification of the potential 
jurisdictional defect, and the veteran did not submit any 
additional evidence or argument relevant to jurisdiction.  


CONCLUSION OF LAW

The Board has no jurisdiction to consider the issue of 
entitlement to service connection for bilateral hearing loss 
and the issue is dismissed.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely substantive appeal.  38 U.S.C.A. 7105 
(West 2002); 38 C.F.R. § 20.200 (2006).  The Board may 
address questions pertaining to its jurisdictional authority 
to review a particular case, including, but not limited to, 
determining whether a substantive appeal is adequate and 
timely.  38 U.S.C.A. 7105 (West 2002); 38 C.F.R. § 20.101 
(2006).  When the Board raises a question as to a potential 
jurisdictional defect, all parties to the proceeding and the 
representatives, if any, will be given notice of the 
potential jurisdictional defect and granted a period of 60 
days following the date on which such notice is mailed to 
present written argument and additional evidence relevant to 
jurisdiction and to request a hearing to present oral 
argument on the jurisdictional question.  Id.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  Id.   

An initial review of the record showed that the veteran had 
not filed a substantive appeal.  In correspondence dated in 
November 2006, the Board informed the veteran of the 
potential jurisdictional defect and granted a period of 60 
days to respond; the veteran did not respond within the 60 
day period.  The Board concludes that because the veteran did 
not file a substantive appeal within the applicable time 
limit, and because the veteran has offered no response to the 
Board's notification of a potential procedural defect, it has 
no jurisdiction over the issue of entitlement to service 
connection for bilateral hearing loss.  For these reasons, 
the issue must be dismissed.  


ORDER

The issue of entitlement ot service connection for bilateral 
hearing loss is dismissed for lack of jurisdiction.


REMAND

In the Appellant's Brief, submitted by the veteran's 
representative and dated in September 2006, the 
representative raised the issue of whether the June 2002 VA 
examination accurately reflected the current level of the 
veteran's back disability.  The representative also argued 
that because the regulations for rating spine disabilities 
changed since the last VA examination, the information 
contained in the VA examination report may not contain the 
information necessary to adjudicate the claim.   

Pursuant to section 5103A, the Secretary's duty to assist the 
veteran includes "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  38 
U.S.C.A. § 5103A(d)(1) (West 2002).  The duty to provide a 
contemporaneous examination arises when the evidence 
indicates there has been a material change in a disability or 
that the current rating may be incorrect.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994);  38 C.F.R. § 3.327(a) (2006).  
An examination which was adequate for purposes of 
determination of the claim by the agency of original 
jurisdiction will ordinarily be adequate for purposes of the 
Board's determination, except to the extent that the claimant 
asserts that the disability in question has undergone an 
increase in severity since the time of the examination.  
VAOPGCPREC 11-95.  

The veteran's assertion that the current rating does not 
accurately measure the present severity of his disability, 
coupled with the fact that the examination was conducted more 
than four years ago, warrants another VA examination.  

The Board also finds that the notice provided to the veteran 
under the Veterans Claims Assistance Act of 2000 (VCAA) is 
inadequate.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005).  The VCAA includes an enhanced duty to notify a 
claimant as to the information and medical or lay evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2006).  Thus, upon receipt of a claim for an increased 
rating, VA is required to notify the veteran of what the 
evidence must show to establish entitlement to an increased 
rating. 

During the course of this appeal, the Court of Appeals for 
Veterans Claims (Court) held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006) apply to all five elements of a "service 
connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Among these elements are the degree of 
disability and effective date of the disability.  Id.  Thus, 
upon receipt of an application for a service connection 
claim, sections 5103(a) and 3.159(b) require VA to provide 
the claimant with notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
In notice provided to the veteran, dated in January 2002, the 
RO failed to explain how disability ratings are assigned and 
what the evidence must show to establish entitlement to an 
increased rating.  The RO also failed to explain that an 
effective date of the disability would be assigned.  The 
veteran should be provided with updated notice under the VCAA 
addressing these elements.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
orthopedic examination to ascertain the 
current severity of the low back disorder.  
The orthopedic examiner should comment on 
range of motion of the thoracolumbar 
spine, including forward flexion, 
extension, left and right lateral flexion, 
and left and right lateral rotation.  The 
examiner should indicate to what extent, 
if any, motion is limited by pain.  The 
examiner should specify whether 
intervertebral disc syndrome is shown, and 
if so, to what extent the veteran's 
symptoms can be attributed to it.  The 
examiner should report all neurologic 
abnormalities associated with the 
veteran's service-connected low back 
disorder.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination. 

2.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  The notice shall 
include explanations of how disability 
ratings are assigned, what the evidence 
must show to establish entitlement to an 
increased rating, and that an effective 
date will be assigned for the claim on 
appeal.   

3.  Thereafter, the veteran's claim of 
entitlement to an increased rating for a 
service-connected low back disorder should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


